          Case 5:96-cr-00020-DMG Document 67 Filed 02/18/21 Page 1 of 1 Page ID #:228
PROB 12
(Rev. 11/04)

                                 United States District Court                                         Feb 18, 2021
                                                       for
                                                                                                          KT
                                         CENTRAL DISTRICT OF CALIFORNIA

U.S.A. VS. Robert Dwayne Cooper                                                   Docket No.:5:96-CR-00020-DMG-1


                                Petition on Probation and Supervised Release (Amendment)

         COMES NOW JEFFREY THOMASON, ACTING CHIEF PROBATION & PRETRIAL SERVICES OFFICER
OF THE COURT, presenting an official report upon the conduct and attitude of Robert Dwayne Cooper who was placed on
supervision by the Honorable DOLLY M. GEE sitting in the Court at Los Angeles, California, on the 8th day of August,
2019 who fixed the period of supervision at 30 months, and imposed the general terms and conditions theretofore adopted
by the Court and also imposed special terms and conditions as noted on the attached Judgment and Commitment Order(s).
The original term of supervision imposed in this case on September 19, 1996, was revoked on August 8, 2019.




RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Amend to include additional allegation:
  9. Having been ordered by the Court not to commit another federal, state, or local crime, on September 15, 2020,
      Robert Dwayne Cooper committed the offense of False Imprisonment, in violation of California Penal Code Section
      236, a Felony offense, as evidenced by his conviction in the San Bernardino County Superior Court, Case Number
      FWV20003275.




PRAYING THAT THE COURT WILL ORDER this amendment filed.




                    ORDER OF COURT                                I declare under penalty of perjury that the foregoing
                                                                  and/or attached is true and correct to the best of my
Considered and ordered this 18th day of Feb. , 2021               knowledge.
and ordered filed and made a part of the records in the
above case.                                                       Executed on February 18, 2021


                                                                  ERIC SILES       /S/
                 United States District Judge                     U. S. Probation & Pretrial Services Officer
               HONORABLE DOLLY M. GEE                             Place: Riverside, California
